Exhibit 10.42

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”), dated as of January 1, 2013,
between ARC Document Solutions, Inc., a Delaware corporation (the
“Corporation”), and             (“Indemnitee”),

W I T N E S S E T H:

WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”) or an officer of the Corporation, or
both, and in such capacity or capacities, or otherwise as an Agent (as
hereinafter defined) of the Corporation, is performing a valuable service for
the Corporation; and

WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers; and

WHEREAS, the Board of Directors of the Corporation has concluded that, to retain
and attract talented and experienced individuals to serve or continue to serve
as officers or directors of the Corporation or as an Agent, and to encourage
such individuals to take the business risks necessary for the success of the
Corporation, it is necessary for the Corporation contractually to indemnify
directors, officers and Agents and to assume for itself to the fullest extent
permitted by law expenses and damages in connection with claims against such
officers, directors and Agents in connection with their service to the
Corporation; and

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Corporation is organized, empowers the Corporation
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Corporation, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive; and

WHEREAS, the Corporation desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or Agent of the Corporation free from
undue concern for claims for damages arising out of or related to such services
to the Corporation; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein; and



--------------------------------------------------------------------------------

WHEREAS, certain defined terms are set forth in Section 17 below:

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Corporation as
an Agent and intending to be legally bound hereby, the parties hereto agree as
follows:

1. Services by Indemnitee. Indemnitee agrees to serve or continue to serve
(a) as a director or an officer of the Corporation, or both, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the Certificate of Incorporation and bylaws of the
Corporation, and until such time as Indemnitee resigns or fails to stand for
election or is removed from Indemnitee’s position, or (b) otherwise as an Agent
of the Corporation. Indemnitee may from time to time also perform other services
at the request or for the convenience of, or otherwise benefiting the
Corporation or any subsidiary of the Corporation. Indemnitee may at any time and
for any reason resign or be removed from such position (subject to any other
contractual obligation or other obligation imposed by operation of law), in
which event the Corporation shall have no obligation under this Agreement to
continue Indemnitee in any such position.

2. Indemnification of Indemnitee. Subject to the limitations set forth herein
and particularly in Section 6 hereof, the Corporation hereby agrees to indemnify
Indemnitee as follows:

(a) The Corporation shall, with respect to any Proceeding (as hereinafter
defined), indemnify Indemnitee to the fullest extent permitted by applicable law
or as such law may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Corporation to provide
broader indemnification rights than the law permitted the Corporation to provide
before such amendment). The right to indemnification conferred herein shall be
presumed to have been relied upon by Indemnitee in serving or continuing to
serve the Corporation as an Agent and shall be enforceable as a contract right.
Without in any way diminishing the scope of the indemnification provided by this
Section 2(a), the rights of indemnification of Indemnitee shall include but
shall not be limited to those rights hereinafter set forth.

(b) The Corporation shall indemnify Indemnitee if Indemnitee is or was a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Corporation) by reason of the fact that Indemnitee is or
was an Agent of the Corporation, or any subsidiary of the Corporation, or by
reason of the fact that Indemnitee is or was serving at the request of the
Corporation as an Agent of another corporation, partnership, joint venture,
trust or other enterprise, against Expenses (as hereinafter defined) or
Liabilities (as hereinafter defined), actually and reasonably incurred by
Indemnitee in connection with such Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

2



--------------------------------------------------------------------------------

(c) The Corporation shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding by or in the right of the
Corporation or any subsidiary of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was an Agent of the
Corporation, or any subsidiary of the Corporation, or by reason of the fact that
Indemnitee is or was serving at the request of the Corporation as an Agent of
another corporation, partnership, joint venture, trust or other enterprise,
against Expenses and, to the fullest extent permitted by law, Liabilities if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Corporation unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery of the State of Delaware
or such other court shall deem proper.

3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including costs of enforcement of this Agreement) shall be advanced
from time to time by the Corporation to Indemnitee within thirty (30) days after
the receipt by the Corporation of a written request for an advance of Expenses,
whether prior to or after final disposition of a Proceeding (except to the
extent that there has been a Final Adverse Determination (as hereinafter
defined) that Indemnitee is not entitled to be indemnified for such Expenses),
including without limitation any Proceeding brought by or in the right of the
Corporation. The written request for an advancement of any and all Expenses
under this paragraph shall contain reasonable detail of the Expenses incurred by
Indemnitee. In the event that such written request shall be accompanied by an
affidavit of counsel to Indemnitee to the effect that such counsel has reviewed
such Expenses and that such Expenses are reasonable in such counsel’s view, then
such expenses shall be deemed reasonable in the absence of clear and convincing
evidence to the contrary. By execution of this Agreement, Indemnitee shall be
deemed to have made whatever undertaking as may be required by law at the time
of any advancement of Expenses with respect to repayment to the Corporation of
such Expenses. In the event that the Corporation shall breach its obligation to
advance Expenses under this Section 3, the parties hereto agree that
Indemnitee’s remedies available at law would not be adequate and that Indemnitee
would be entitled to specific performance.

4. Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Corporation shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder. If the person or persons so empowered to make a determination
pursuant to Section 5 hereof shall have failed to make the requested
determination within the period provided for in Section 5 hereof, a
determination that Indemnitee is entitled to indemnification shall be deemed to
have been made.

 

3



--------------------------------------------------------------------------------

(a) Procedure for Determination of Entitlement to Indemnification. Whenever
Indemnitee believes that Indemnitee is entitled to indemnification pursuant to
this Agreement, Indemnitee shall submit a written request for indemnification to
the Corporation. Any request for indemnification shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification. In any event, Indemnitee shall
submit Indemnitee’s claim for indemnification within a reasonable time, not to
exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or final determination, whichever is the later date for which
Indemnitee requests indemnification. The Secretary or other appropriate officer
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
the Board of Directors in writing that Indemnitee has made such request.
Determination of Indemnitee’s entitlement to indemnification shall be made not
later than sixty (60) days after the Corporation’s receipt of Indemnitee’s
written request for such indemnification, provided that any request for
indemnification for Liabilities, other than amounts paid in settlement, shall
have been made after a determination thereof in a Proceeding. If it is so
determined that the Indemnitee is entitled to indemnification, and Indemnitee
has already paid the Liabilities, reimbursement to the Indemnitee shall be made
within ten (10) days after such determination; otherwise, the Corporation shall
pay the Liabilities on behalf of the Indemnitee if and when the Indemnitee
becomes legally obligated to make payment.

(b) The Corporation shall be entitled to select the forum in which Indemnitee’s
entitlement to indemnification will be heard; provided, however, that if there
is a Change in Control of the Corporation, Independent Legal Counsel (as
hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification. The forum shall be any one of the following:

(i) a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;

(ii) by a committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum;

(iii) Independent Legal Counsel, whose determination shall be made in a written
opinion; or

(iv) the stockholders of the Corporation.

5. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Corporation shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:

(a) To the extent that payment is actually made to Indemnitee under any
insurance policy, or is made to Indemnitee by the Corporation or an affiliate
otherwise than pursuant to this Agreement. Notwithstanding the availability of
such insurance, Indemnitee also may claim indemnification from the Corporation
pursuant to this Agreement by assigning to the Corporation any claims under such
insurance to the extent Indemnitee is paid by the Corporation;

(b) Provided there has been no Change in Control, for Liabilities in connection
with Proceedings settled without the Corporation’s consent, which consent,
however, shall not be unreasonably withheld;

(c) For an accounting of profits made from the purchase or sale by Indemnitee of
securities of the Corporation within the meaning of section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any state statutory or common law;

 

4



--------------------------------------------------------------------------------

(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee; or

(e) In connection with a Proceeding commenced by Indemnitee (other than a
Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under this
Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.

6. Fees and Expenses of Independent Legal Counsel. The Corporation agrees to pay
the reasonable fees and expenses of Independent Legal Counsel should such
Independent Legal Counsel be retained to make a determination of Indemnitee’s
entitlement to indemnification pursuant to Section 5(b) of this Agreement, and
to fully indemnify such Independent Legal Counsel against any and all expenses
and losses incurred by any of them arising out of or relating to this Agreement
or their engagement pursuant hereto.

(a) Remedies of Indemnitee. In the event that (i) a determination pursuant to
Section 5 hereof is made that Indemnitee is not entitled to indemnification,
(ii) advances of Expenses are not made pursuant to this Agreement, (iii) payment
has not been timely made following a determination of entitlement to
indemnification pursuant to this Agreement, or (iv) Indemnitee otherwise seeks
enforcement of this Agreement, Indemnitee shall be entitled to a final
adjudication in the Court of Chancery of the State of Delaware of the remedy
sought. Alternatively, unless court approval is required by law for the
indemnification sought by Indemnitee, Indemnitee at Indemnitee’s option may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association now in
effect, which award is to be made within ninety (90) days following the filing
of the demand for arbitration. The Corporation shall not oppose Indemnitee’s
right to seek any such adjudication or arbitration award. In any such proceeding
or arbitration Indemnitee shall be presumed to be entitled to indemnification
and advancement of Expenses under this Agreement and the Corporation shall have
the burden of proof to overcome that presumption.

(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 5 hereof, or is deemed to have been made pursuant to
Section 4 hereof or otherwise pursuant to the terms of this Agreement, the
Corporation shall be bound by such determination.

(d) The Corporation shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Corporation shall stipulate in any such court or before any such arbitrator that
the Corporation is bound by all the provisions of this Agreement and is
precluded from making any assertion to the contrary.

 

5



--------------------------------------------------------------------------------

(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for indemnification under, seeking enforcement of or to recover damages
for breach of this Agreement shall be advanced by the Corporation when and as
incurred by Indemnitee irrespective of any Final Adverse Determination that
Indemnitee is not entitled to indemnification.

7. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

8. Maintenance of Insurance. The Corporation represents that it presently has in
place certain directors’ and officers’ liability insurance policies covering its
directors and officers. Subject only to the provisions within this Section 10,
the Corporation agrees that so long as Indemnitee shall have consented to serve
or shall continue to serve as a director or officer of the Corporation, or both,
or as an Agent of the Corporation, and thereafter so long as Indemnitee shall be
subject to any possible Proceeding (such periods being hereinafter sometimes
referred to as the “Indemnification Period”), the Corporation will use all
reasonable efforts to maintain in effect for the benefit of Indemnitee one or
more valid, binding and enforceable policies of directors’ and officers’
liability insurance from established and reputable insurers, providing, in all
respects, coverage both in scope and amount which is no less favorable than that
presently provided or, following the Corporation’s initial public offering, than
that provided as of the time of such initial public offering. Notwithstanding
the foregoing, the Corporation shall not be required to maintain said policies
of directors’ and officers’ liability insurance during any time period if during
such period such insurance is not reasonably available or if it is determined in
good faith by the then directors of the Corporation either that:

(i) The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder; or

(ii) The protection provided by such insurance is so limited by exclusions,
deductions or otherwise that there is insufficient benefit to warrant the cost
of maintaining such insurance.

Anything in this Agreement to the contrary notwithstanding, to the extent that
and for so long as the Corporation shall choose to continue to maintain any
policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation’s existing policies).

 

6



--------------------------------------------------------------------------------

9. Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

10. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.

11. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Corporation in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative that may result
in the right to indemnification or the advancement of Expenses, but the omission
so to notify the Corporation will not relieve it from any liability that it may
have to Indemnitee if such omission does not prejudice the Corporation’s rights.
If such omission does prejudice the Corporation’s rights, the Corporation will
be relieved from liability only to the extent of such prejudice. Notwithstanding
the foregoing, such omission will not relieve the Corporation from any liability
that it may have to Indemnitee otherwise than under this Agreement. With respect
to any Proceeding as to which Indemnitee notifies the Corporation of the
commencement thereof:

(a) The Corporation will be entitled to participate therein at its own expense;
and

(b) The Corporation jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Corporation shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee with respect to such
Proceeding. After notice from the Corporation to Indemnitee of its election to
assume the defense thereof, the Corporation will not be liable to Indemnitee
under this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the
Corporation;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Corporation may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

 

7



--------------------------------------------------------------------------------

(iii) the Corporation shall not in fact have employed counsel to assume the
defense in such Proceeding or shall not in fact have assumed such defense and be
acting in connection therewith with reasonable diligence; in each of which cases
the fees and expenses of such counsel shall be at the expense of the
Corporation.

(c) The Corporation shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee’s written
consent; provided, however, that Indemnitee will not unreasonably withhold his
or her consent to any proposed settlement.

12. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a) If to Indemnitee, to the address set forth below Indemnitee’s signature on
the signature page hereof.

 

  (b) If to the Corporation, to:

ARC Document Solutions, Inc.

1981 N. Broadway, Suite 385,

Walnut Creek, California 94596

Attn: Chief Financial Officer

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

13. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Corporation’s Certificate of Incorporation or Bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

14. Indemnification and Advancement Rights Primary. The Corporation hereby
acknowledges that Indemnitee has or may have certain rights to indemnification,
advancement of expenses and/or insurance provided by one or more parties other
than the Corporation or an affiliate of the Corporation (collectively, the
“Secondary Indemnitors”). The Corporation hereby acknowledges and the
Corporation and Indemnitee hereby agree: (i) that the Corporation is the
indemnitor of first resort; i.e., its obligations to Indemnitee are primary and
any obligation of the Secondary Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary; (ii) that the Corporation shall be required to advance the full
amount of expenses incurred by Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Certificate of Incorporation and/or Bylaws of the Corporation
(or any other agreement between the Corporation and Indemnitee), without regard
to any rights Indemnitee may have against the Secondary Indemnitors; and
(iii) that the Corporation irrevocably waives, relinquishes and releases the
Secondary Indemnitors from any and all claims against the Secondary Indemnitors
that the Corporation may have for contribution, subrogation or any other
recovery of any kind in respect thereof. The Corporation further agrees that no
advancement or payment by the Secondary Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Corporation shall affect the foregoing and the Secondary Indemnitors shall have
a right of contribution and/or subrogation to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Corporation.
The Corporation and Indemnitee agree that the Secondary Indemnitors are express
third party beneficiaries of the terms of this provision.

 

8



--------------------------------------------------------------------------------

15. Certain Definitions.

(a) “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager or other official of the Corporation or a subsidiary or an affiliate of
the Corporation, or any other entity (including without limitation, an employee
benefit plan), in each case either at the request of, for the convenience of, or
otherwise to benefit the Corporation or a subsidiary of the Corporation. Any
person who is or was serving as a director, officer, employee or agent of a
subsidiary of the Corporation shall be deemed to be serving, or have served, at
the request of the Corporation.

(b) “Change in Control” shall mean the occurrence, after the Corporation’s
initial public offering, of any of the following:

(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing at least twenty
percent (20%) of the total voting power represented by the Corporation’s then
outstanding voting securities and (B) the beneficial ownership by such person of
securities representing such percentage is not approved by a majority of the
“Continuing Directors” (as defined below);

(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least fifty percent (50%) of the total voting power
represented by the Corporation’s then outstanding voting securities;

(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors (the
“Continuing Directors”) who either (A) had been directors of the Corporation on
the “look-back date” (as defined below) (the “Original Directors”) or (B) were
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority in the aggregate of the Original
Directors who were still in office at the time of the election or nomination and
directors whose election or nomination was previously so approved;

 

9



--------------------------------------------------------------------------------

(iv) The stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, if such merger or consolidation
would result in the voting securities of the Corporation outstanding immediately
prior thereto representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) 50% or less of the
total voting power represented by the voting securities of the Corporation or
such surviving entity outstanding immediately after such merger or
consolidation; or

(v) The stockholders of the Corporation approve (A) a plan of complete
liquidation of the Corporation or (B) an agreement for the sale or disposition
by the Corporation of all or substantially all of the Corporation’s assets.

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or of a parent or subsidiary of the
Corporation or (y) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation.

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.

(c) “Disinterested Director” shall mean a director of the Corporation who is not
or was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

(d) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Corporation or any third party) actually and reasonably incurred in connection
with either the investigation, defense, settlement or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement,
applicable law or otherwise; provided, however, that “Expenses” shall not
include any Liabilities.

 

10



--------------------------------------------------------------------------------

(e) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (1) a final adjudication in the courts of the State
of Delaware from which there is no further right of appeal or decision of an
arbitrator pursuant to Section 8(a) hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court or seek an arbitrator’s award pursuant to
Section 8(a) for a period of one hundred twenty (120) days after the
determination made pursuant to Section 5 hereof.

(f) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Corporation and approved by Indemnitee (which approval shall not
be unreasonably withheld) or, if there has been a Change in Control, selected by
Indemnitee and approved by the Corporation (which approval shall not be
unreasonably withheld), that neither is presently nor in the past five (5) years
has been retained to represent: (i) the Corporation or any of its subsidiaries
or affiliates, or Indemnitee or any corporation of which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Legal Counsel” shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Corporation or
Indemnitee in an action to determine Indemnitee’s right to indemnification under
this Agreement.

(g) “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, fines, Employee Retirement Income Security Act
excise taxes and penalties, penalties and amounts paid in settlement (including
all interest assessments and other charges paid or payable in connection with or
in respect of such judgments, fines, penalties or amounts paid in settlement) of
any Proceeding.

(h) “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, in which Indemnitee was, is or will be involved
as a party, as a witness or otherwise, that is associated with Indemnitee’s
being an Agent of the Corporation.

16. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon the parties hereto and their respective successors and assigns
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Corporation), spouses, heirs and personal and legal representatives. This
Agreement shall be deemed to be effective as of the commencement date of the
Indemnitee’s service as an officer or director of the Corporation and shall
continue in effect during the Indemnification Period, regardless of whether
Indemnitee continues to serve as an Agent.

 

11



--------------------------------------------------------------------------------

17. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:

(a) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and

(b) to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

19. Consent to Jurisdiction. The Corporation and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

20. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 15 hereof.

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Signature Page to Follow]

 

12



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

ARC Document Solutions, Inc.

a Delaware corporation

By  

/s/ Kumarakulasingam Suriyakumar

  Its President & Chief Executive Officer

INDEMNITEE

[                    ]

Address:   ARC Document Solutions, Inc.

                  1981 North Broadway, Suite 385

                  Walnut Creek, California 94596

ARC DOCUMENT SOLUTIONS, INC.

INDEMNIFICATION AGREEMENT